           Case 2:18-bk-21441-RK                    Doc 43 Filed 09/27/19 Entered 09/27/19 17:13:22                                       Desc
                                                     Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Douglas A. Crowder (SB # 140130)
 Crowder Law Center, PC                                                                                      FILED & ENTERED
 350 S. Figueroa St. # 190
 Los Angeles, CA 90071
 Tel. 213-325-3040                                                                                                 SEP 27 2019
 Email: dcrowder@crowderlaw.com

                                                                                                             CLERK U.S. BANKRUPTCY COURT
                                                                                                             Central District of California
                                                                                                             BY bakchell DEPUTY CLERK




         Debtor(s) appearing without attorney
         Attorney for: Creditor Geoffrey Thomas

                                            UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA –Los Angeles DIVISION

 In re:                                                                        CASE NO. 2:18-bk-21441-RK
 Oscar Gomez Navarette,
                                                                               CHAPTER 7



                                                                                   STATUS CONFERENCE AND SCHEDULING
                                                                    Debtor          ORDER PURSUANT TO LBR 7016-1(a)(4)

                                                                               DATE: 9/10/2019
                                                                               TIME: 1:30 p.m.
                                                                               COURTROOM: 1675
                                                                               ADDRESS: 255 E Temple St., Los Angeles, CA 90012




1. A status conference took place on the date and time indicated above.
2. Parties and counsel were present as reflected in the court record.
3. This matter is disposed of as follows:
    a.          Continued to the following date for a further status conference:                    (date)                    (time)
    b.          A joint status report must be filed and served, including a judge’s copy, by (date):
    c.          The last day to join other parties and to amend pleadings is (specify date):
    d.          The last day for pre-trial motions to be filed and served, including a judge’s copy, is (date):
    e.          The last date for pre-trial motions to be heard is (date):
    f.          The last day for discovery to be completed, including receiving responses to discovery requests, is
                (date):     11/1/2019
    g.          A       pre-trial stipulation or        pre-trial order must be filed and lodged by (date)                              (time)
                    No pre-trial stipulation or pre-trial order is required
            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2014                                                             Page 1                              F 7016-1.2.ORDER.STATUS.CONF
         Case 2:18-bk-21441-RK                   Doc 43 Filed 09/27/19 Entered 09/27/19 17:13:22                                       Desc
                                                  Main Document Page 2 of 2

    h.       A pre-trial conference is set for (date)                            (time)
                 No pre-trial conference is required
    i.       Estimate of time for trial (specify number of hours): 3
    j.       A trial is set for (date)        12/5/2019                                                    (time) 1:30
    k.       The adversary proceeding is dismissed for failure to appear or prosecute
                with prejudice     without prejudice
    l.       Notice of next status conference or pre-trial conference date is waived
    m.       Other (specify):


    The parties shall exchange exhibits no later than November 15, 2019. Trial declarations shall also be filed
no later than November 15, 2019. Exhibits shall be tagged according to local rules, and each party shall submit
an exhibits register. Each party may submit a declaration of his expert witness. If either party wishes to cross-
examine the other’s expert witness, that party may schedule a telephonic deposition of the witness, and submit a
deposition transcript in lieu of live testimony.


                                                                         ###




                Date: September 27, 2019




         This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2014                                                          Page 2                              F 7016-1.2.ORDER.STATUS.CONF
